Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ amendments and arguments, as received on 05/17/2022.  Claims 1 and 5-14 are pending, of which claim 1 is independent.

4.	The claim objects presented previously, e.g. in the Final Office Action dated 03/18/2022, are withdrawn.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 5-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0227411 (“Das”) in view of U.S. Patent Application Publication No. 2014/0059449 (“Kim”).
Regarding claim 1, Regarding claim 1, DAS teaches a tactile message providing method for a tactile sense in a mobile communication terminal device (FIGs. 2-3 and 5, each of which detail the sending of messages with tactile/haptic feedback from a first user at a first device to a second user at a second device, (e.g., examples of the tactile feedback sensations as composed/specified/delivered are discussed per [0004] and [0045]) and where the haptic message delivery framework as taught per the aforementioned FIGs. is applied to devices that are inclusive of smartphones, PDA, tablets, and more generally “mobile computing device” types per [0005], where the tactile input is provided via a device touchscreen by the sending user per [0024], [0035], [0072], and FIG. 6 and subsequently expressed as output to the recipient user’s device for example per [0058], [0076]-[0080], and FIGs. 8A-8B), the method comprising: 
(a) driving a tactile message program (FIG. 6 providing a screenshot of a messaging/communication program that feasibly permits the sending user to “draw a haptic shape” (via elements 615 and 618), the messaging program may leverage any of the existing messaging protocols per [0043]); 
(b) selecting a dialog partner (one of ordinary skill in the art would understand the messaging protocols discussed per [0043] to require a sending user to address a recipient user, e.g. see FIG. 6 where the sending user addresses the message to “Jane Doe” via element 605); 
(c) receiving a tactile pattern (the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618); 
(d) converting the tactile pattern into a pattern signal and (e) transmitting the pattern signal to a reception terminal device having at least one tactile delivery units (the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited, and [0026] and [0078] describes “one or more haptic components” that are used to express the haptic effect as delivered (and which the Examiner equates with “tactile delivery unit” as recited)); 
… wherein step (c) comprises at least one of: 	…. (c2) receiving a tactile pattern which includes at least two of an intensity, a position, a time, and a movement direction that a user touches a tactile pattern input window of the tactile message program (the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618, where the drawn tactile input necessarily involves position and movement directions, e.g. as encoded in FIG. 7 element 720 (which also includes “duration” parameterization), which the Examiner equates with the recited “position”, “time”, and “movement direction”). 
While Das teaches a message composition onscreen region that permits the user to provide haptic/tactile input, e.g. per FIG. 6 as discussed above, Das does not teach the entirety of the additional limitation wherein the step (c2) comprises selecting a tactile switch icon for switching a text input window of the tactile message program to a tactile pattern input window, and the way the user touches the tactile pattern input window includes at least one of touching, tapping, and dragging.  Per FIG. 6 and related discussion, Das arguably teaches the recited “tactile pattern input window” (e.g., FIG. 6’s screen) such that “the user touches the tactile pattern input window” including “at least one of touching, tapping, and dragging.”  However, Das does not teach that this particular UI per FIG. 6 is arrived at on the basis of a step for “selecting a tactile switch icon for switching a text input window of the tactile message program.”  Rather, the Examiner relies upon KIM to teach what Das may otherwise lack, see e.g. Kim’s FIG. 6’s teaching of how a drawing mode can be activated from a more traditional text-based message screen per FIG. 5, and on the basis of that the alternative drawing-based input can be integrated into the traditional text-based message per FIG. 7, and where the mode entry to engage in a drawing mode as taught may feasibly be practiced when the user makes a selection of the mode from an onscreen menu, e.g. per [0011].
Das and Kim both relate to electronic messaging/communication services and their interfaces, particularly interfaces that are inclusive of non-traditional and non-text input modes.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s messaging application, e.g. featuring both traditional messaging per FIG. 2 step 201 and/or [0034] as well as a non-traditional input mode per FIG. 6, to feature a mode transition from one of its taught modes to the other, e.g. as Kim contemplates, with a reasonable expectation of success, such that the different modes/functionalities taught per Das can be linked (e.g. as Kim explicitly provides for) such that a user can intuitively and conveniently navigate between them and make use of the different modalities Das already contemplates.

Because the Applicants’ claim recites that step (c) comprises at least one of (c1) or (c2), the Examiner’s prior art rejection need only address one and not both.  As seen here, the Examiner’s obviousness rejection addresses (c2), and hence is not obligated to map the further limitations relating to (c1) and its related features:
(c1) selecting an emoticon, and 
wherein the step (c1) comprises selecting an emotion input icon of the tactile message program, and 
wherein the emoticon includes an image that displays an emotion corresponding to the message to be transmitted by the user, and 
the emoticon is a tactile emoticon provided by the tactile message program or a user emoticon previously stored by the user, and 
wherein, when step (c) comprises the step of selecting an emoticon, if the emoticon is selected, the tactile pattern is received.

Regarding claim 5, Das in view of Kim teaches the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the pattern signal is a signal capable of transmitting tactile information by operating a tactile delivery unit of the reception terminal device (Das: the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited, and [0026] and [0078] describes “one or more haptic components” that are used to express the haptic effect as delivered (and which the Examiner equates with “tactile delivery unit” as recited)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Das in view of Kim teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the tactile message program is a widget, a pop-up program, an app, a messenger app, a short message service (SMS), or a multimedia message service (MMS) itself, or is included therein ([0043] explicitly mentions SMS and MMS and “text message” and “email message”, which the Examiner equates with the portions underlined in the instant claim limitation addressed here).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Das in view of Kim teach the method of claim 1, as discussed above.  The aforementioned references teach the additional limitations further comprising: (f) receiving content, and (g) transmitting content signal to the reception terminal device (FIGs. 6-7 and 8A-8B teaching that the messaging framework permits a sending user to include a “text” field (elements 610 and 715: “Hope you’re having a good day at work! :)”)) in addition to the haptic input, and where the text message in the field is message “content”, and is clearly transmitted across a network to the recipient user as FIG. 8A shows, and therefore necessarily involves transmission via a signal of some manner).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 11, Das in view of Kim teach the method of claim 10, as discussed above.  The aforementioned references further teach the additional limitations wherein the content includes at least one of dialogue text, sounds, sound effects, pictures, and videos (FIGs. 6-7 and 8A-8B teaching that the messaging framework permits a sending user to include a “text” field (elements 610 and 715: “Hope you’re having a good day at work! :)”) in addition to the haptic input).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 12, Das in view of Kim teach the method of claim 10, as discussed above.  The aforementioned references further teach the additional limitations wherein steps (e) and (g) are performed simultaneously or sequentially (FIGs. 6-7 and 8A-8B teaching that the messaging framework permits a sending user to include a “text” field (elements 610 and 715: “Hope you’re having a good day at work! :)”) in addition to the haptic input, and where the text message and haptic encoding/feedback are clearly both transmitted across a network to the recipient user as FIGs. 8A-8B show, and it logically follows that text and haptic content are either sent/transmitted at the same time (i.e., “simultaneously” as recited) or not at the same time (i.e., “sequentially”)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 13, Das in view of Kim teach the method of claim 1, as discussed above.  The aforementioned references further teach the additional limitations wherein the tactile message includes at least one of vibration, squeeze, fasten, punch, push, tap, tilt, and tickle ([0004]: “As used herein, haptic feedback may include any kind of tactile and/or touch-based feedback, such as various texture sensations, pressure sensations, wetness sensations, adhesion sensations, thermal sensations, vibratory sensations, and/or any other effects that may be sensed by a person using his or her sense of touch. Furthermore, a "non-vibratory sensation," as also used herein, may include any sensation that includes at least one effect that does not involve producing vibration. Examples of non-vibratory sensations include the texture sensations, pressure sensations, wetness sensations, adhesion sensations, and thermal sensations mentioned above, either alone, in combination with each other, or in combination with one or more vibratory sensations”, and see also [0045]).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 14, Das in view of Kim teach a non-transitory computer-readable recording medium (Das: [0100] teaching “machine-readable medium” and “computer-readable medium”, including tangible forms that would read on the recited term), in which a program of a tactile message providing method of claim 1, executable by a processor of a mobile communication terminal device is recorded (see the cited-to portions discussed above in relation to claim 1 specifically per Das, which detail and discuss a messaging/communication application that permits haptic/tactile messaging elements – and is applied to user devices per [0005] which necessarily feature CPU and memory elements as discussed per [0025] and [0093]-[0094] for example), the method comprising: 
(a) converting a received tactile pattern into a pattern signal (re: “received tactile pattern” as recited, the sending user’s tactile input is provided via a device touchscreen per Das’s [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618; and re: “converting …” as recited, the tactile pattern as drawn by the sending user via FIG. 6 is converted an encoding as shown via FIG. 7 element 720); and 
(b) transmitting the pattern signal to a reception terminal device, wherein the tactile message includes tactile information or tactile information and content information (re: “transmitting …” as recited, the tactile pattern as drawn by the sending user via Das’s FIG. 6 is converted an encoding as shown via FIG. 7 element 720 and transmitted for expression at the recipient’s device as shown per FIG. 8A, and one of ordinary skill in the art would understand the transmission to the recipient device to involve a transmission over a network, e.g. as discussed per [0036], [0068], [0086], and [0095], that necessarily involves a “signal” as recited, and where the transmitted/received message is inclusive of tactile/haptic information that is expressed as well as text content, e.g. elements 610 , 715, and 800 of the FIGs. 6-8A respectively: “Hope you’re having a good day at work! :)”).
  The motivation for combining the references is as discussed above in relation to claim 1.


8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Kim and further in view of U.S. Patent Application Publication No. 2014/0143682 (“Druck”).
Regarding claim 7, Das in view of Kim teaches the method of claim 1, as discussed above.  As discussed, Das teaches the user’s providing of a tactile pattern, e.g. per the portions of Das cited in relation to claim 1’s limitations (c) and (d) for example.  That said, Das and Kim do not teach the further limitation wherein the tactile pattern inputted by the user is matched with a tactile pattern database previously stored in the tactile message program and a pattern signal of the tactile pattern database is transmitted to the reception terminal device.  Rather, the Examiner relies upon DRUCK to teach what those aforementioned referenes may otherwise lack, see e.g. Druck: per a similar touch-driven gesture input in a text/chat/communication like Das’s, Druck features that a comparison is made between the sending user’s input and what is maintained in a server’s/central library, e.g. to determine a match and where the match is associated with a haptic effect that is then signaled to the recipient device for generation etc.) (per Druck: FIG. 8 steps 808-811, where the sending user’s input is essentially processed and converted to a control signal for sending to the recipient user’s device per 811-812, where the result of the pattern signal being received at the recipient device is that the recipient device may shake per [0043] for example).
Like Das, Druck contemplates a gesture driven chat/messaging aspect.  Hence, the references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Druck’s implicit comparison and resulting signal generation aspect with Das’s framework, with a reasonable expectation of success, such that the intended enhancement with haptics per Druck’s [0109] can be intuitive and thereby an improvement over say a random gesture/pattern that a user might have to remember to provide.


9.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Kim and further in view of U.S. Patent Application Publication No. 2010/0053094 (“Kong”).
Regarding claim 8, Das in view of Kim teach the method of claim 1, as discussed above.  The aforementioned references teach wherein step (c) comprises receiving the tactile pattern and wherein the tactile pattern input window is divided into a plurality of … regions, and the … region receives a tactile pattern to generate a digital signal independently, and the pattern signal is composed of a sum of the generated digital signals (Das: with respect to the sending user’s drawn input aspect per FIG. 6, Das further teaches per [0072] that “… user interface 600 may include one or more regions and/or controls that enable a user to provide sensation input by performing one or more gestures, which may be detected by the computing device 100”, and it is clear that the totality of the sending user’s drawn input is transmitted via the framework to the recipient user, e.g. per FIG. 8A-B).  That said, it is not clear from Das whether the mentioned “regions” are virtual regions as further recited, and hence the Examiner relies upon KONG to teach what Das and Kim may otherwise lack, see e.g. Kong’s touch-driven multi-point input aspect per [0041], where users can feasibly provide various concurrent touch inputs to “conductive regions of different shapes and different sizes”, and it follows that if a user-facing input framework is designed and equipped to prompt a user for input at various physical regions then it would be obvious to provide various input prompts for the various opportune input regions.  
Das and Kong both relate to touch-driven user interface frameworks, and are hence similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kong’s multi-touch input/screen aspect to the problem and solution contemplated by Das, with a reasonable expectation of success, e.g. to provide greater flexibility and complexity to the sending user’s input and expression aspect in emotive messaging.

Regarding claim 9, Das in view of Kim and further in view of Kong teach the method of claim 8, as discussed above.  The aforementioned references further teach wherein the pattern signal is a signal capable of transmitting stereoscopic tactile information having directionality, by operating each of the tactile delivery units of the reception terminal device corresponding to each of the virtual regions (Das: the sending user’s tactile input is provided via a device touchscreen per [0024], [0035], [0072], and FIG. 6, see e.g. FIG. 6 elements 615 and 618 and via the elements shown within 618, where the drawn tactile input necessarily involves position and movement directions, e.g. as encoded in FIG. 7 element 720 (where defining starting and ending coordinate pairs, as depicted, is akin to encoding a direction for a drawn line for example); and Kong: touch-driven multi-point input aspect per [0041], where users can feasibly provide various concurrent touch inputs).  The motivation for combining the references is as discussed above in relation to claim 8.


Response to Arguments
10.	Applicants’ arguments received 05/17/2022 have been fully considered but they are not persuasive.  The grounds of rejection have been reformulated, based on Applicants’ amendments and in view of the Examiner’s updated prior art search.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2011/0053577 Lee
US 2013/0016042 Makinen
US 2016/0063828 Moussette

  12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174